internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-132029-02 cc ita b1 date taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer y corp dollar_figurex year a issue whether taxpayer’s transfer of dollar_figurex to two of its structured securities mutual funds in year a is deductible under sec_162 of the code or whether such payments resulted in significant long term benefits requiring the entire amount to be capitalized pursuant to sec_263 conclusion taxpayer’s transfer of dollar_figurex to two of its structured securities mutual funds primarily protected maintained and preserved its business and did not provide significant long term benefits thus the payments of dollar_figurex is deductible under sec_162 in year a facts taxpayer is a large commercial bank and financial_institution in year a taxpayer was the investment_advisor to nearly a dozen proprietary mutual funds most of the proprietary mutual funds had been set up by a competitor of taxpayer who was merged into the taxpayer a few years prior to year a in all of proprietary funds taxpayer did not own any of the shares of the fund taxpayer did however earn an investment_advisor fee based on the amount of assets in each fund two of taxpayer’s largest funds with investments in u s government agency structured securities ran into significant difficulties in year a due to rises in interest rates during that year based on the interest rate rises these structured securities mutual funds saw their rate of return become significantly less competitive as a result investors redeemed their shares in droves requiring sale of fund assets at a loss to meet the heavy rate of redemptions resulting in a significantly reduced net asset value for both funds over a two month period the net asset value of each of the two structured securities mutual funds approached par_value dollar_figure per share in year a taxpayer was not aware of any money market mutual_fund where a net asset value had broken a dollar having a net asset value less than dollar_figure per share taxpayer was under no legal_obligation to bail out the funds taxpayer was aware however that the security and exchange commission sec rules which governed these mutual funds required an investment_company to take action to eliminate any deviation between the net asset value and dollar_figure per share if the net asset value fell below dollar_figure6 per share usually by a re-valuation of the fund wherein a shareholder would hold fewer shares at the end of april in year a taxpayer’s two structured securities mutual funds were perilously close to breaking a dollar and close to running afoul of the sec rules taxpayer saw three courses of action first it could do nothing thus allowing these two funds to break a dollar in such a case the funds would have to re-value their shareholders’ shares to conform with the reduced total fund assets and notify the shareholders that they now held fewer fund shares than before taxpayer believed this would have a negative impact on its future mutual_fund business and other security related businesses further although taxpayer had no legal_obligation to bail out these funds it was nevertheless concerned about possible lawsuits by fund shareholders if the funds did break a dollar taxpayer’s second option was to purchase fund assets at par and hold them to maturity this was apparently rejected immediately because the purchase_price exceeded readily available funds would be hard to keep out of the press and would subject taxpayer to even bigger losses if interest rates continued to rise all of which could result in shareholder suits by taxpayer’s own shareholders third taxpayer could bail out the funds by simply transferring monies to the two structured securities mutual funds in the amount of the losses suffered by the funds taxpayer chose this option during may june and july of year a taxpayer transferred a total of dollar_figurex to these two funds taxpayer received no shares or other ownership_interest in exchange for the dollar_figurex taxpayer deducted the transfers on its return for year a the mutual funds treated the transfers as capital_gains offsetting realized losses to raise the funds’ net asset values an internal memorandum of taxpayer written in year a provides this reasoning for the contribution of dollar_figurex this is to document the reimbursement on date in year a of a capital_loss by the structured securities mutual funds the attached contribution is to avoid damage to the company’s goodwill and reputation and to avoid potential mutual_fund shareholder litigation and or shareholder redemptions another internal memorandum again written contemporaneously in year a for the board_of directors explained the reasons for these contributions in greater detail the decision to make the cash capital contributions to support and build the funds as proprietary mutual funds was made in part in response to the trend of the bank’s core customer base turning away from insured deposit products and turning towards uninsured non-deposit investment products like mutual funds over the last several years more importantly sales of proprietary mutual funds helps the bank defend its core retail franchise furthermore taxpayer’s proprietary mutual funds appear to have substantial profit potential in summary taxpayer’s internal memorandums describe a number of reasons for bailing out the two m mutual funds avoid damage to taxpayer’s goodwill and reputation avoid potential mutual_fund shareholder suits avoid mutual_fund shareholder redemptions support and build taxpayer’s proprietary mutual funds which was seen as a helping taxpayer defend its core retail franchise and b having substantial profit potential in its own right law and analysis sec_162 of the code and sec_1_162-1 of the income_tax regulations generally allow a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business courts generally have construed sec_162 as containing five conditions that an expenditure must meet to qualify for deduction the expenditure must be an expense ordinary necessary paid_or_incurred during the taxable_year and made to carry on a trade_or_business see 403_us_345 sec_263 prohibits a deduction for capital expenditures sec_263 and sec_1_263_a_-1 provide that no deduction is allowed for any amount_paid out for permanent improvements or betterments made to increase the value of any property or estate sec_1_263_a_-2 provides that capital expenditures include the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year sec_161 clarifies the relationship between deductions allowable under sec_162 and capital expenditures under sec_263 or sec_263a sec_161 provides that the deductions allowed in part vi of the code which includes sec_162 are subject_to the exceptions set forth in part ix which includes sec_263 thus the capitalization_rules of sec_263 take precedence over the rules for deductions under sec_162 with the result that an expenditure that is otherwise an ordinary and necessary business_expense under sec_162 must be capitalized if it is also a capital_expenditure under sec_263 or sec_263a see also 418_us_1 furthermore it is well- established that deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the deduction sought 292_us_435 503_us_79 through provisions such as sec_162 sec_263 sec_263a and related sections the code generally endeavors to match expenses with the revenues of the taxable_period to which the expenses are properly attributable thereby resulting in a more accurate calculation of net_income for tax purposes see eg 503_us_79 idaho power u s pincite using these principles the supreme court has held that taxpayers must capitalize the costs of creating or acquiring a separate and distinct asset with a useful_life extending substantially beyond the end of the taxable_year lincoln savings and loan u s pincite furthermore expenditures incurred in connection with the acquisition of a capital_asset are also capitalized commissioner v idaho power co u s pincite finally the supreme court has added a third standard for capitalization requiring expenditures to be capitalized under sec_263 if they generate significant future_benefits indopco u s pincite the indopco decision clarifies that the creation or enhancement of a separate and distinct asset is not a prerequisite to capitalization that clarification does not however change the fundamental legal principles for determining whether a particular expenditure may be deducted or must be capitalized as the supreme court has specifically recognized the decisive distinction between capital and ordinary expenditures are those of degree and not of kind 308_us_488 290_us_111 see also indopco u s pincite therefore with respect to expenditures that produce benefits both in the current_year and in future years the determination of whether those expenditures must be capitalized or may be deducted requires a careful examination of all the facts in this situation taxpayer transferred dollar_figurex in year a to two of its mutual funds the payments were for four identified reasons to avoid damage to taxpayer’s goodwill and reputation to avoid potential mutual_fund shareholder suits to avoid mutual_fund shareholder redemptions and to support and build taxpayer’s proprietary mutual funds which helped taxpayer defend its core retail franchise banking and provided substantial profit potential in its own right from advisory fees taxpayer’s payments did not result in any ownership_interest in the funds nor did the taxpayer receive any additional remuneration in exchange for the payments the taxpayer did continue however to earn fees as the advisor to the mutual funds accordingly taxpayer’s payments did not create a separate or distinct asset nor were the payments incurred in connection with the acquisition of a capital_asset the mutual funds were already operating the sole basis for capitalization of the dollar_figurex is that such payment transfers provided significant long term benefits under indopco we do not believe that the payments made by taxpayer in year a provided taxpayer with significant long term benefits such that capitalization is required generally expenditures made to protect or promote a taxpayer’s business and which do not result in the acquisition of a separate and distinct asset are deductible under sec_162 as ordinary and necessary business_expenses see 261_f2d_211 2nd cir payments made to suppliers to ensure a continuing supply of raw materials were deductible 101_tc_581 expenses_incurred to protect maintain or preserve a taxpayer’s business generally do not result in significant future_benefits 31_tc_585 acq 1959_2_cb_7 payments made to protect and supplement the taxpayer’s income from its existing law business were deductible it is well established that expenses_incurred to protect maintain or preserve a taxpayer’s business even though not in the normal course of such business may be deductible as ordinary and necessary business_expenses 68_tc_729 see 180_f2d_846 6th cir 12_tc_1109 10_tc_73 37_bta_830 t j enterprises t c pincite footnote omitted payments made to protect goodwill to prevent lawsuits to prevent redemptions and to protect the core business of a taxpayer would all seem to fall within the category of payments which are made to protect and preserve a taxpayer’s business such analysis applies even though the protection of the taxpayer’s business and reputation along with the protection of its future income stream from the mutual_fund fees did produce long term benefits furthermore this analysis applies even though the transfer of dollar_figurex was not made in the normal course of taxpayer’s business because of the unusual situation of the structured securities mutual funds and the interest rate increases in year a regardless the transfer payments were primarily made to protect the reputation of taxpayer to prevent assault on the taxpayer’s business by either litigation or loss of customers and to preserve the reputation of taxpayer as a mutual_fund advisor and overall quality financial_institution as such the payments made by taxpayer are deductible under sec_162 as ordinary and necessary business expenditures in year a capitalization is not required for every expenditure that produces some future benefit for example the costs of training including the costs of trainers and routine updates of training materials are generally deductible as business_expenses under sec_162 even though they may have some future benefit see eg cleveland electric illuminating co v united_states cl_ct deduction for costs of training employees to operate new equipment in an existing business revrul_96_62 1996_2_cb_9 indopco decision does not affect the treatment of training costs as business_expenses which are generally deductible under sec_162 likewise sec_263 requires an examination of not only the duration of the benefits but also the significance of the benefits see indopco u s pincite the mere presence of an incidental future benefit may not warrant capitalization see also revrul_96_62 training costs generally are deductible under sec_162 even though they may have some future benefit revrul_94_12 1994_1_cb_36 incidental repair costs generally are deductible under sec_162 even though they may have some future benefit revrul_92_80 1992_2_cb_57 advertising costs generally are deductible under sec_162 even though they may have some future effect on business activities service position is that expenditures made primarily to protect or preserve an established business are currently deductible even if a secondary result of such expenditures_for protection and preservation result in long term benefits although it has been held that expenditures made to acquire or promote a new business may not be deducted as ordinary and necessary business_expenses it is well settled that expenditures made by a taxpayer to retain or protect and promote an established business may be deducted as ordinary and necessary expenses revrul_56_359 1956_2_cb_115 citations omitted see also revrul_79_283 1979_2_cb_80 payments made by a member of a savings and loan association league to a disaster fund for victims of natural disasters who have property mortgaged with the members of the league are deductible because the payments were made to prevent injury to the taxpayer’s business revrul_78_389 1987_2_cb_125 legal expenses_incurred to invalidate a municipal ordinance that prohibited operation of taxpayer’s business are deductible revrul_76_203 1976_1_cb_45 storage company’s payments made to uninsured customers for losses sustained when fire destroyed the company’s warehouse are deductible because the were made to preserve the company’s goodwill among its customers and protect its business reputation revrul_73_226 1973_1_cb_62 corporation’s payments to depositors and creditors of its insolvent foreign_subsidiary bank to protect the corporation’s reputation and goodwill are deductible taxpayer’s transfer of dollar_figurex to two of its structured securities mutual funds primarily protected maintained and preserved its business such payments only secondarily provided long term benefits which benefits were not significant in quality or duration within the meaning of indopco accordingly the payments of dollar_figurex are deductible under sec_162 in year a caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
